Exhibit 10.1

ASSURANT, INC.

AMENDED AND RESTATED DIRECTORS COMPENSATION PLAN

ARTICLE 1

PURPOSE

1.1 PURPOSE. The purpose of the Assurant, Inc. Amended and Restated Directors
Compensation Plan is to attract, retain and compensate highly-qualified
individuals who are not employees of Assurant, Inc. or any of its subsidiaries
or affiliates for service as members of the Board by providing them with
competitive compensation and an ownership interest in the Common Stock of the
Company. The Company intends that the Plan will benefit the Company and its
stockholders by allowing Non-Employee Directors to have a personal financial
stake in the Company through an ownership interest in the Common Stock and will
closely associate the interests of Non-Employee Directors with that of the
Company’s stockholders.

1.2 ELIGIBILITY. All active Non-Employee Directors shall automatically be
participants in the Plan.

ARTICLE 2

DEFINITIONS

2.1 DEFINITIONS. Unless the context clearly indicates otherwise, the following
terms shall have the following meanings:

(a) “Base Annual Retainer” means the annual cash retainer (excluding meeting
fees and expenses) payable by the Company to a Non-Employee Director pursuant to
Section 5.1 hereof for service as a director of the Company (i.e., excluding any
Supplemental Annual Retainer), as such amount may be changed from time to time.

(b) “Board” means the Board of Directors of the Company.

(c) “Company” means Assurant, Inc., a Delaware corporation.

(d) “Common Stock” means the common stock, par value $0.01 per share, of the
Company.

(e) “Disability” means any illness or other physical or mental condition of a
Non-Employee Director that renders him or her incapable of performing as a
director of the Company, or any medically determinable illness or other physical
or mental condition resulting from a bodily injury, disease or mental disorder
which, in the judgment of the Board, is permanent and continuous in nature. The
Board may require such medical or other evidence as it deems necessary to judge
the nature and permanency of a Non-Employee Director’s condition.

(f) “Effective Date” has the meaning set forth in Section 8.6 of the Plan.

 



--------------------------------------------------------------------------------

(g) “Fair Market Value,” on any date, means (i) if the Common Stock is listed on
a securities exchange or is traded over the Nasdaq National Market, the closing
sales price of a share of Common Stock on such date , or (ii) if the Common
Stock is not listed on a securities exchange or traded over the Nasdaq National
Market, the fair market value of a share of Common Stock as determined by such
other method as the Board determines in good faith to be reasonable.

(h) “Non-Employee Director” means a director of the Company who is not an
employee of the Company or Fortis Insurance N.V (“Fortis”), or any of its
respective subsidiaries or affiliates, and who is not a director of the Company
designated by Fortis pursuant to the Shareholders’ Agreement between the Company
and Fortis

(i) “Plan” means the Assurant, Inc. Directors Compensation Plan, as amended from
time to time.

(j) “Plan Year(s)” means the calendar year.

(k) “Stock Appreciation Rights” or “SARs” has the meaning set forth in
Section 6.2 of the Plan.

(l) “Stock Grant Date” has the meaning set forth in Section 6.1(c) of the Plan.

(m) “Supplemental Annual Retainer” means the annual retainer (excluding meeting
fees and expenses) payable by the Company to a Non-Employee Director pursuant to
Section 5.2 hereof for service as a member or chair of a committee of the Board,
as such amount may be changed from time to time.

ARTICLE 3

ADMINISTRATION

3.1 ADMINISTRATION. The Plan shall be administered by the Board. Subject to the
provisions of the Plan, the Board shall be authorized to interpret the Plan, to
establish, amend and rescind any rules and regulations relating to the Plan, and
to make all other determinations necessary or advisable for the administration
of the Plan. The Board’s interpretation of the Plan, and all actions taken and
determinations made by the Board pursuant to the powers vested in it hereunder,
shall be conclusive and binding upon all parties concerned including the
Company, its stockholders and persons granted awards under the Plan. The Board
may appoint a plan administrator to carry out the ministerial functions of the
Plan, but the administrator shall have no other authority or powers of the
Board.

3.2 RELIANCE. In administering the Plan, the Board may rely upon any information
furnished by the Company, its public accountants and other experts. No
individual will have personal liability by reason of anything done or omitted to
be done by the Company or the Board in connection with the Plan.

 

- 2 -



--------------------------------------------------------------------------------

3.3 INDEMNIFICATION. Each person who is or has been a member of the Board or who
otherwise participates in the administration or operation of the Plan shall be
indemnified by the Company against, and held harmless from, any loss, cost,
liability or expense that may be imposed upon or incurred by him or her in
connection with or resulting from any claim, action, suit or proceeding in which
such person may be involved by reason of any action taken or failure to act
under the Plan and shall be fully reimbursed by the Company for any and all
amounts paid by such person in satisfaction of judgment against him or her in
any such action, suit or proceeding, provided he or she will give the Company an
opportunity, by written notice to the Board, to defend the same at the Company’s
own expense before he or she undertakes to defend it on his or her own behalf.
This right of indemnification shall not be exclusive of any other rights of
indemnification.

ARTICLE 4

SHARES

4.1 SHARES SUBJECT TO THE PLAN. Subject to Section 6.2(c)(vi), the shares of
Common Stock that may be issued pursuant to the Plan shall not exceed in the
aggregate 500,000. Such shares may be authorized and unissued shares or treasury
shares.

ARTICLE 5

CASH COMPENSATION

5.1 BASE ANNUAL RETAINER. Each Non-Employee Director shall be paid a Base Annual
Retainer for service as a director during each Plan Year, payable in such
installments as the Board may determine at its discretion. The amount of the
Base Annual Retainer shall be established from time to time by the Board. Until
changed by the Board, the Base Annual Retainer shall be $40,000 for a full Plan
Year. Each person who first becomes a Non-Employee Director on a date other than
January 1 of any year shall be paid a pro-rata retainer equal to the Base Annual
Retainer for such Plan Year, multiplied by a fraction, the numerator of which is
the number of full months and portions thereof before the end of the Plan Year,
and the denominator of which is 12. Payment of such prorated Base Annual
Retainer shall begin on the date that the person first becomes a Non-Employee
Director.

5.2 SUPPLEMENTAL ANNUAL RETAINER. Non-Employee Directors who serve as Chairman
of the Board or as a member or chair of a committee of the Board during a Plan
Year shall be paid a Supplemental Annual Retainer with respect to such service,
payable quarterly at the same times as installments of the Base Annual Retainer
are paid. The amount of the Supplemental Annual Retainer shall be established
from time to time by the Board. Until changed by the Board, the Supplemental
Annual Retainer for a full Plan Year shall be as follows:

 

     Chair    Non-Chair Member

Chairman of the Board

   $ 7,500      n/a

Audit Committee

   $ 25,000    $ 10,000

Compensation Committee

   $ 7,500    $ 3,750

Governance/ Nominating Committee

   $ 5,000    $ 2,500

Executive Committee

   $ 0    $ 0

Any additional committee formed in the future

   $ 5,000    $ 2,500

 

- 3 -



--------------------------------------------------------------------------------

A pro-rata Supplemental Annual Retainer will be paid to any Non-Employee
Director who becomes chairman or joins a committee of the Board on a date other
than the beginning of a Plan Year, based on the number of full months and
portions thereof between the date such Non-Employee Director became chairman or
joined such committee and the beginning of the next Plan Year.

5.3 FEES. Each Non-Employee Director shall be paid a fee for each meeting or
conference call of the Board or committee thereof in which he or she
participates. The amount of the fees shall be established from time to time by
the Board. Until changed by the Board, the fee for attending a meeting of the
Board or any committee thereof shall be $2,000, and the fee for participating in
a conference call of the Board or any committee thereof shall be $500; provided
that no more than one fee will be payable for meetings or conference calls held
on a single day. For purposes of this provision, the Chairman of the Board or
chairman of the respective Board committee may authorize the full meeting fee to
be payable with respect to any extended conference call or any other special
off-site meeting required as part of a Non-Employee Director’s service on the
Board or any committee thereof.

5.4 TRAVEL EXPENSE REIMBURSEMENT. All Non-Employee Directors shall be reimbursed
for reasonable travel expenses (including spouse’s expenses to attend events to
which spouses are invited) in connection with attendance at meetings of the
Board and its committees, or other Company functions at which the Chief
Executive Officer requests the Non-Employee Director to participate. If the
travel expense is related to the reimbursement of commercial airfare, such
reimbursement will not exceed full-coach rates for domestic travel or
business-class rates for international travel. If the travel expense is related
to reimbursement of non-commercial air travel, such reimbursement shall not
exceed the rate for comparable travel by means of commercial airlines.

5.5 FINANCIAL PLANNING. During each Plan Year, each Non-Employee Director shall
be entitled to receive, at the Company’s expense, financial planning services
having a value of up to $5,000 to be provided by a financial advisor selected by
the Company. Any such expenses in excess of $5,000 shall be borne by the
Non-Employee Director.

ARTICLE 6

EQUITY COMPENSATION

6.1 STOCK GRANTS.

(a) Initial Stock Grant. Each Non-Employee Director shall receive, on the later
of the Effective Date of the Plan or the first date he or she becomes a
Non-Employee Director, an award of shares of Common Stock having an aggregate
Fair Market Value on the grant date equal to $60,000. Such shares shall be
subject to the transfer restrictions described below in Section 6.1(d). For
purposes of computing the number of shares subject to an Initial Stock

 

- 4 -



--------------------------------------------------------------------------------

Grant, fractional shares shall be rounded up to the nearest whole share. In no
event will a director receive an initial award of shares if the next annual
meeting of stockholders is within four months of the date he or she becomes a
Non-Employee Director.

(b) Annual Stock Grants. On the day following the 2005 annual meeting of the
Company’s stockholders, and on the day following each subsequent annual meeting
of the Company’s stockholders, each Non-Employee Director in service on that
date will receive an award of shares having a Fair Market Value on the date of
grant equal to $60,000. Such shares shall be subject to the transfer
restrictions described below in Section 6.1(d). For purposes of computing the
number of shares subject to an Annual Stock Grant, fractional shares shall be
rounded up to the nearest whole share.

(c) Reduced Awards. Each day that shares are to be granted under the Plan is
referred to hereinafter as a “Stock Grant Date.” If on any Stock Grant Date,
shares of Common Stock are not available under the Plan to grant to Non-Employee
Directors the full amount of a grant contemplated by Section 6.1(a) or (b), then
each Non-Employee Director then entitled to an award of shares shall receive a
reduced grant of shares (a “Reduced Grant”) in an amount equal to the number of
shares of Common Stock then available under the Plan, divided by the number of
Non-Employee Directors entitled to an award of shares as of the applicable Stock
Grant Date. Fractional shares shall be ignored and not granted. If a Reduced
Grant has been made and, thereafter, during the term of the Plan, additional
shares of Common Stock become available for grant (e.g., by an amendment to the
Plan approved by the stockholders), then each person who was a Non-Employee
Director both on the Stock Grant Date on which the Reduced Grant was made and on
the date additional shares of Common Stock become available (a “Continuing
Non-Employee Director”) shall receive an additional grant of shares. The number
of newly available shares shall be divided equally among the shares granted to
the Continuing Non-Employee Directors up to the full number of shares that were
due to be granted. If more than one Reduced Grant has been made, available
shares shall be granted beginning with the earliest such Stock Grant Date.

(d) Minimum Holding Period. A Non-Employee Director receiving shares of Common
Stock under Section 6.1(a) or (b) of the Plan shall not sell, transfer,
exchange, assign, pledge, hypothecate, or otherwise encumber such shares to or
in favor of any party other than the Company, or subject such shares to any
lien, obligation, or liability of the grantee to any other party other than the
Company, until the earlier of (i) the fifth anniversary of the date of grant, or
(ii) the Non-Employee Director’s termination as a director of the Company for
any reason.

6.2 STOCK APPRECIATION RIGHTS.

(a) Initial SAR Grant. Each Non-Employee Director shall receive, on the later of
the Effective Date of the Plan or the first date he or she becomes a
Non-Employee Director, an award of Stock Appreciation Rights (“SARs”) with
respect to that number of shares of Common Stock having an aggregate Fair Market
Value on the grant date equal to $60,000. For purposes of computing the number
of SARs subject to an Initial SAR Grant, fractional shares shall be rounded up
to the nearest whole share. In no event will a director receive an initial award
of SARs if the next annual meeting of stockholders is within four months of the
date he or she becomes a Non-Employee Director.

 

- 5 -



--------------------------------------------------------------------------------

(b) Annual SAR Grants. On the day following the 2005 annual meeting of the
Company’s stockholders, and on the day following each subsequent annual meeting
of the Company’s stockholders, each Non-Employee Director in service on that
date will receive an award of SARs with respect to that number of shares of
Common Stock having a Fair Market Value on the date of grant equal to $60,000.
For purposes of computing the number of SARs subject to an Annual SAR Grant,
fractional shares shall be rounded up to the nearest whole share.

(c) Terms and Conditions of SARs.

(i) Base Value and Benefit. The base value of each SAR granted under the Plan
shall equal the Fair Market Value of a share of Common Stock on the date of
grant of the SAR. Each SAR entitles the grantee, in accordance with and subject
to the restrictions set forth in this Section 6.2, to receive from the Company
upon the exercise of the SAR that number of shares of Common Stock having a Fair
Market Value, as of the date of such exercise, equal to the excess, if any, of
(a) the Fair Market Value of one share of Common Stock on the date of exercise;
over (b) the base value of the SAR. For purposes of computing the number of
Shares that a Non-Employee Director has the right to acquire by exercise of a
SAR, fractional shares shall be disregarded, and the Board shall determine
whether cash shall be given in lieu of fractional Shares or whether such
fractional Shares shall be eliminated by rounding up or down.

(ii) Term, Vesting and Exercise of SARs. The term of the SARs shall be for a
period of five years. The SARs shall be fully vested and exercisable on the date
of grant. Notwithstanding the foregoing, to the extent not previously exercised,
all SARs granted hereunder shall be automatically exercised (and shall thereupon
expire) on earlier of (i) the first anniversary of a Non-Employee Director’s
termination as a director of the Company for any reason, or (ii) the fifth
anniversary of the date of grant of the SAR. The Board may at its discretion
force the early exercise of SARs (which shall thereupon expire) for any reason.
In requiring such mandatory exercise, the Board in its discretion shall select
which SARs shall be exercised.

(iii) Restrictions on Transfer and Pledge; Minimum Holding Period. The SARs may
not be pledged, encumbered, or hypothecated to or in favor of any party other
than the Company, nor shall they be subject to any lien, obligation, or
liability of the grantee to any party other than the Company. The SARs are not
assignable or transferable by the grantee other than by will or the laws of
descent and distribution. The SARs may be exercised during the lifetime of the
grantee only by the grantee. The shares of Common Stock issuable upon exercise
of the SARs may not be sold, transferred, exchanged, assigned, pledged,
hypothecated, or otherwise encumbered to or in favor of any party other than the
Company, or subjected to any lien, obligation, or liability of the grantee to
any other party other than the Company, until the earlier of (i) the fifth
anniversary of the date of grant, or (ii) the Non-Employee Director’s
termination as a director of the Company for any reason.

 

- 6 -



--------------------------------------------------------------------------------

(iv) Award Agreements. All awards of SARs under the Plan shall be evidenced by a
written Award Agreement between the Company and the Non-Employee Director, which
shall include such provisions, not inconsistent with the Plan, as may be
specified by the Board.

(v) Beneficiaries. A Non-Employee Director may, in the manner determined by the
Board, designate a beneficiary to exercise the rights of the Non-Employee
Director and to receive any distribution with respect to any SAR upon his or her
death. A beneficiary, legal guardian, legal representative, or other person
claiming any rights under the Plan is subject to all terms and conditions of the
Plan and any Award Agreement applicable to the Non-Employee Director, except to
the extent the Plan and Award Agreement otherwise provide, and to any additional
restrictions deemed necessary or appropriate by the Board. If no beneficiary has
been designated or survives the Non-Employee Director, payment shall be made to
the Non-Employee Director’s estate. Subject to the foregoing, a beneficiary
designation may be changed or revoked by a Non-Employee Director at any time
provided the change or revocation is filed with the Board.

(vi) Source of Shares. The SARs described in this Section 6.2 shall be deemed to
be granted pursuant to the Assurant, Inc. 2004 Long-Term Incentive Plan (the
“LTIP”), and the shares of Common Stock issuable pursuant to the exercise of
such SARs shall be issued pursuant to the LTIP.

6.3 ADJUSTMENTS. In the event of any distribution (whether in the form of cash,
Common Stock, other securities, or other property), recapitalization,
reclassification, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Common Stock or other securities of the Company, issuance of warrants or other
rights to purchase Common Stock or other securities of the Company, or other
similar corporate transaction or event, then the Board shall, in its discretion,
adjust awards outstanding under the Plan and the number and type of shares (or
other securities or property) which may be granted under the Plan in such manner
as it may deem equitable or appropriate. Any decision of the Board pursuant to
the terms of this Section 6.3 shall be final, binding and conclusive upon the
Non-Employee Directors, the Company and all other interested parties. Without
limiting the foregoing, in the event of a subdivision of the outstanding Common
Stock (stock-split), a declaration of a dividend payable in shares of Common
Stock, or a combination or consolidation of the outstanding Common Stock into a
lesser number of shares, the authorization limit under Article 4 shall
automatically be adjusted proportionately, any outstanding SARs shall
automatically be adjusted proportionately, and any resulting shares payable with
respect to shares of Common Stock granted under Section 6.1(a) or (b) of the
Plan, or shares issued upon the exercise of SARs granted under Section 6.2(a) or
(b) of this Plan, shall be subject to any remaining minimum holding period for
such shares imposed under Section 6.1(d) or Section 6.2(c)(iii) hereof.

ARTICLE 7

AMENDMENT, MODIFICATION AND TERMINATION

7.1 AMENDMENT, MODIFICATION AND TERMINATION. The Board may, at any time and from
time to time, amend, modify or terminate the Plan; provided, that no such

 

- 7 -



--------------------------------------------------------------------------------

amendment, modification or termination shall adversely affect awards outstanding
as of the effective date of such amendment; provided, further, however, that if
an amendment to the Plan would constitute a change requiring shareholder
approval under applicable laws, policies or regulations or the applicable
listing or other requirements of a securities exchange on which the Common Stock
is listed or traded, then such amendment shall be subject to stockholder
approval.

ARTICLE 8

GENERAL PROVISIONS

8.1 ELECTION TO DEFER PAYMENT. A Participant may elect to defer receipt of any
cash payment under the Plan. Such election shall be made in writing and
delivered to the plan administrator in compliance with, and such deferral shall
be governed solely by the terms of, the Assurant, Inc. Deferred Compensation
Plan.

8.2 RESTRICTIONS OF LENDERS. The Company’s obligations under the Plan shall be
subject to, and may from time to time be prohibited by, agreements that may be
in effect from time to time among or between the Company or its affiliates and
their respective lenders. In the event that the Company would not be able to
perform any of its agreements or fulfill any of its obligations hereunder
without violating such a loan agreement, the Company shall be excused from such
performance or fulfillment with no liability therefor to the Non-Employee
Directors; provided that if and when such performance or fulfillment would no
longer be such a violation, the Company shall have the obligation to complete
such performance or fulfillment at that time.

8.3 DURATION OF THE PLAN. The Plan shall remain in effect until the day
immediately following the 2013 annual meeting of Company’s stockholders, unless
terminated earlier by the Board.

8.4 EXPENSES OF THE PLAN. The expenses of administering the Plan shall be borne
by the Company.

8.5 GOVERNING LAW. To the extent not governed by federal law, the Plan and all
Award Certificates shall be construed in accordance with and governed by the
laws of the State of Delaware.

8.6 EFFECTIVE DATE. The Plan was originally adopted by the Board on October 15,
2003 and was approved by the sole stockholder on October 15, 2003. The Plan was
amended by the Board on December 12, 2003, became effective on February 4, 2004
(the “Effective Date”), was further amended and restated on June 3, 2005 and was
amended on March 9, 2007.

 

ASSURANT, INC.      By:   Lesley Silvester Title:   Executive Vice President

 

- 8 -